ORDER

PER CURIAM.
Employee appeals from the trial court’s decree granting employer, A.I.G. Agency, *929Inc., an injunction based upon a noncompetition clause contained in a contract between employee and employer. We affirm. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence; no error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).